Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The claimed and disclosed polymer composite is not a multilayer polymer composite since the claimed and disclosed composite is composed of a single layer and that the composite is part of a multilayer assembly. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	This claim teaches one set of the two polymerizable units has formula (I) with two (meth)acrylate ester substituent, but formula (I) only has one (meth)acrylate ester substituent. Thus this claim is indefinite since what is claims is not by formula (I).
Claim Interpretation
	In view of claim 6, the formula (I) is being interpreted as (R1C=CH2-COO)nR2, where n is 1 or 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2013/0305946 in view of U.S. patent application publication 2011/0230582. 
U.S. patent application publication 2013/0305946 teaches a fluorescent ink, which when polymerized, forms a polymer composite. The ink comprises quantum dots, as a colorant (par 45, 46, 68 and 69), a blend of polymerizable acrylate compounds and stabilizers or radical scavengers, such as Irgastab UV 10 (para 102). One of the polymerizable acrylate compounds can be tricyclodecane dimethanol diacrylate, which has formula (I) where R1 is H and R2 is tricyclodecane and another is isobornyl acrylate, which has formula (I) where R1 is H and R2 is a trimethylbicylco[2,2,1]heptane Thus the cured ink would contains quantum dots, a radical scavenger and polymerized units of tricyclodecane dimethanol diacrylate. Pargraph [0102] teaches the ink, and thus the cured product, can also contain Areosil 200, which are nanosized silica particle. These particles are known to act as scattering agents U.S. patent application publication 2013/0305946 does not teach the claimed light stabilizer compound, which is a known radical scavenger (as shown by U.S. patents 6,093,757 and 6,025,433). U.S. patent . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2013/0305946 in view of U.S. patent application publication 2011/0230582  as applied to claim 7 above, and further in view of U.S. patent application 2008/0277626.
As discussed above, U.S. patent application publication 2013/0305946 in view of U.S. patent application publication 2011/0230582 suggests the claimed composite. These references do not teach the composition of the quantum dots used in the suggested composition, such U.S. patent application publication 2013/0305946 teaches they can be those from Evident Technologies. U.S. patent application 2008/0277626 teaches quantum dots from Evident Technologies and they include those of claim 8. Thus the combinations of references suggest the quantum dots in the suggested cured composition of U.S. patent application publication 2013/0305946 in view of U.S. patent application publication 2011/0230582 can be those of claim 8. The reference suggests the claims composite. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/4/22